Citation Nr: 0409636	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-05 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had recognized guerilla service in November 1943 and 
from February 1944 to April 1946.  The veteran was awarded a 
Bronze Star Medal for his service.  He died in December 1979.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines.  The RO determined that while new and material 
evidence had been submitted to reopen the claim, service 
connection for the cause of the veteran's death was not warranted.  
The new and material evidence requirement is a legal issue which 
the Board has a duty to address, regardless of the RO's actions, 
and the issue has been characterized on the initial page of this 
decision accordingly.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The issue of service connection for the cause of the veteran's 
death on the merits is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  In a December 2000 rating decision, entitlement to service 
connection for the cause of the veteran's death was denied.  The 
RO properly notified the appellant of this decision and she did 
not perfect an appeal.  

2.  Since the December 2000 rating action, some of the new 
evidence added to the record raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2000 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d) 20.200, 20.302, 20.1103 (2003). 

2.  Evidence received since the final December 2000 determination 
wherein the RO denied the claim of entitlement to service 
connection for the cause of death is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  However, the 
Board need not discuss the limited application of the VCAA in the 
new and material evidence claim, given the favorable disposition 
of that issue as decided herein.  The claim of entitlement to 
service connection for the cause of the veteran's on the merits is 
the subject of the Remand.



II.  Factual Background

The evidence which was of record at the time of the December 2000 
decision wherein the RO denied entitlement to service connection 
for the cause of the veteran's death is reported in pertinent part 
below.

The veteran's service records include an Affidavit for Philippine 
Army Personnel dated in May 1947.  The veteran reported his 
history of service in this form.  In the affidavit, he did not 
report having any wounds or illnesses.  

Private medical certifications reflect that the veteran was 
hospitalized for treatment of paranoid schizophrenia from August 
to October 1973 and from February to April 1974.  

A private medical statement from Dr. Flores reveals that he 
examined the veteran in April 1974 at which time the following 
diagnoses were made: (1) partial, bilateral deafness; (2) minimal 
pulmonary tuberculosis (PTB); (3) hypertensive heart disease with 
arrhythmia; (4) osteo-arthritis of the left shoulder joint; (5) 
parasitism, ascariasis; and (6) paranoid schizophrenia.  The 
doctor also determined that the veteran was mentally incompetent.  

An April 1974 medical statement from Dr. Catindig, received in 
July 1974, reveals that a psychiatric evaluation was conducted.  
The veteran's son reported that the veteran had suffered from 
malaria while he served as a guerilla.  A tentative diagnosis of 
paranoid type schizophrenic reaction was made.  

In a September 1974 affidavit, A.Z. and J.M., the veteran's 
military comrades, attested that he initially sustained malaria 
and PTB during service.  They said that the doctor that treated 
the veteran during service, Dr. Layog, could not be located.

A private medical statement dated in November 1974 shows that the 
veteran was hospitalized from September to November 1974 during 
which time he was treated for paranoid schizophrenia, minimal PTB 
and trichuriasis of the colon.  In January 1975, Dr. Morales 
stated that the veteran had schizophrenia.  Private medical 
statements dated in March 1975 from Drs. Petilla and Morales 
mention that the veteran's problems also included abnormal liver 
function.  

Also received in May 1975 were additional affidavits from A.Z. and 
J.M., stating that they saw that the veteran had malaria and PTB 
during service.  

In May 1975, Eli Ballesteros, a physician, attested that he 
treated the veteran for malaria, tuberculosis, and schizophrenia 
during service in 1943 and 1944.  He said that he continued to 
treat the veteran for these conditions from 1946 to 1960; however, 
he reported that all of his records were destroyed in a fire.

A September 1975 medical statement from Dr. Lerma shows that 
following physical examination, diagnoses included hypertensive 
cardiovascular disease with coronary insufficiency; chronic 
bronchitis; genito-urinary tract infection; rheumatic arthritis; 
residual beriberi; and hypovitaminosis B.

A medical certificate from Dr. Morales received in December 1975 
reflects that diagnoses of osteo-arthritis of the left shoulder 
joint and paranoid schizophrenia were made.  

The veteran died in December 1979 at the age of 64.  The only 
listed cause of his death is cerebrovascular accident (CVA).  

A medical certificate dated in November 1979 and received in 
December 1979 reflects that the veteran had been hospitalized from 
October to November 1979 during which time he was treated for (1) 
paranoid schizophrenia; (2) minimal PTB; (3) hyperopia/presbyopia 
and cataracts; (4) CVA and recent thromboembolism; and for (5) 
pneumonia, resolved.  

The appellant filed a formal application for Dependency and 
Indemnity Compensation (DIC) in March 2000 claiming that the cause 
of the veteran's death was due to service, specifically to 
advanced PTB.  

In June 2000, a copy of the veteran's October and November 1979 
hospitalization was received showing that he was treated for 
paranoid schizophrenia and recent cerebrovacular accident.  

In September 2000, a lay statement dated in August 2000 was 
received from one of the veteran's military comrades, J.P.  The 
author attested that the veteran had been his constant companion 
since 1947.  He stated that after service, the veteran began 
experiencing frequent headaches and that he was seen by Dr. 
Ballesteros in May 1947, at which time malaria was diagnosed.   

In September 2000, a medical statement from Dr. Mercado was also 
received.  Dr. Mercado referenced the lay statement attesting to 
the veteran's symptoms of headaches in May 1947 and the alleged 
subsequent diagnosis of malaria, made shortly thereafter.  Dr. 
Mercado explained that malaria spreads through the body of 
patients via vascular route and noted that the veteran died of CVA 
and also had underlying schizophrenia.  He opined that the mental 
disorder might be secondary to cerebral malaria which manifested 
during service.  Dr. Mercado opined that due to the veteran's 
conditions, his brain and blood vessels were not physically normal 
and an embolic phenomenon occurred in 1979 due to persistent 
malaria parasites, although these did not clinically manifest 
prior to the event.  Dr. Mercado stated that the embolus lodged at 
the cerebral vessel of the left brain hemisphere caused an already 
assaulted brain and cerebral vessels to clog, ultimately causing 
the veteran's death in December 1979.  

In a December 2000 rating decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  The RO 
specifically found that malaria and schizophrenia, which allegedly 
contributed to the veteran's death, were not shown to have been 
caused by service.  The appellant was notified of that decision on 
December 26, 2000.  She submitted a notice of disagreement in 
January 2001.  

On a release of information form received in February 2001, the 
appellant indicated that the veteran had been treated at a private 
medical center in 1976 for cough and upper respiratory infections.  
Records from that facility were requested in August 2001.  In 
September 2001, a reply was received from that facility explaining 
that the veteran's 1976 records were destroyed; however, the 
outpatient logbook showed that he was treated in December 1976 for 
UTRI (upper tract respiratory infection).  

A statement of the case was issued on December 21, 2001.  The 
appellant did not submit a timely substantive appeal. 

In April 2002, the appellant submitted additional evidence in an 
attempt to reopen her claim.  This evidence included a statement 
from the appellant in which she stated that the veteran clearly 
had malaria in 1947, a post-service diagnosis of schizophrenia and 
thrombo-embolism, from which he died.  She etiologically linked 
the three conditions, explaining that malaria had its onset during 
service and resulted in the other two conditions.  Also received 
was a lay statement from one of the veteran's military comrades, 
J.G., attesting that malaria was endemic during service affecting 
many servicemen, including the veteran.  A fact sheet about 
malaria was also submitted. 

In July 2002, Dr. Mercado provided another medical statement 
explaining that malaria had a contributory part to the development 
and/or aggravation of the cerebrovascular accident from which the 
veteran died.  Dr. Mercado stated that according to statements 
offered by the veteran's military comrades and the appellant, the 
veteran had a long and intermittent episode of fever, chills and 
defervescence from his period of service until the late 1960s, 
constituting malarial disease.  He explained that malaria affected 
the liver, kidney, blood stream and vessels, including the 
cerebral blood vessels which are affected in cerebrovascular 
accidents.  Dr. Mercado agreed with the appellant's account to the 
effect that frequent episodes or symptoms of malaria caused the 
veteran to have schizophrenia and later CVA.  

In an August 2002 Statement of the Case (SOC), the RO determined 
that new and material evidence had been received and denied the 
claim of entitlement to service connection for the cause of the 
veteran's death on the merits. 

In December 2002, a statement was received from Dr. Soto 
indicating that the veteran was treated for malaria from May 6, 
1947 to August 2, 1948.  In March 2003, another statement from Dr. 
Soto was received stating that he also treated the veteran for 
malaria from August 11 to August 15, 1946.  In March 2003, the 
appellant provided an amended death certificate and statement from 
the civil registrar adding malaria as a cause of the veteran's 
death.  

III.  Pertinent Law and Regulations

Service connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, "singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been established 
at the time of death or for which service connection should have 
been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a)(b)(d).  

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service incurrence will be presumed for certain chronic and 
tropical diseases, including cardiovascular-renal disease 
(including hypertension) and malaria, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

A decision of a duly constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field offices 
of the Department as to written conclusions based on evidence on 
file at the time the appellant is notified of the decision.  38 
C.F.R. § 3.104(a) (2003).  Such a decision is not subject to 
revision on the same factual basis except by a duly constituted 
appellate authority.  Id.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 C.F.R. §§ 3.160(d), 20.1103 (2003).

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
As the appellant's claim to reopen the issue of service connection 
for the cause of the veteran's death was filed in April 2002, only 
the amended version of 38 C.F.R. § 3.156(a) is applicable to the 
instant claim.  

Under the amended provisions of 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to agency 
decisionmakers.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).


IV.  Analysis

The appellant maintains that new and material evidence has been 
submitted with which to reopen and grant her claim of entitlement 
to service connection for the cause of the veteran's death.  

In a December 2000 decision, the RO determined that service 
connection for the cause of the veteran's death was not warranted.  
The appellant did not perfect an appeal.  The December 2000 action 
represents the most recent final decision regarding this claim.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Accordingly, 
the Board must review the evidence submitted since the December 
2000 decision in order to ascertain whether new and material 
evidence has been submitted.  

Essentially, the critical inquiry as to the claim is whether any 
evidence has been submitted bearing on the matter of whether the 
cause of the veteran's death due to CVA has any relationship to 
his period of service.  

In an August 2000 SOC, the RO determined that new and material 
evidence had been submitted.  However, in reopening the claim, the 
RO applied the definition of new and material evidence which was 
in effect prior to August 29, 2001.  This matter is 
inconsequential, inasmuch as the Board has also determined that 
new and material evidence under application of the amended 
definition of new and material evidence has been submitted.  

The amended death certificate and statements from Dr. Soto are new 
in that they were not previously of record.  Moreover, they are 
material in that they suggest that malaria was present within on 
year of the veteran's separation from service and was related to 
the veteran's death.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In sum, this 
evidence raises a reasonable possibility of substantiating the 
claim and therefore it is material.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the December 
2000 rating decision is new and material and the claim is 
reopened.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the veteran's 
death is reopened.  The appeal is granted to this extent only.


REMAND

Potentially relevant records have not been obtained.  For example, 
Romeo F. Soto, M.D. reported that he treated the veteran for 
malaria from August 11 to August 15, 1946, and from May 6, 1947, 
to August 2, 1948.  His actual treatment records of the veteran 
should be obtained on remand.  

Additionally, the appellant provided an amended death certificate 
showing that malaria had been added as a cause of the veteran's 
death.  Any documentation considered by the proper authorities in 
amending the veteran's death certificate should also be obtained 
and associated with the claims folder.

Therefore, in order to ensure that the record is fully developed, 
this case is REMANDED for the following:

1.  Review the claims file and ensure that no other notification 
or development action is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  If further action is required, undertake it 
before further adjudication of the claim.  



2.  Make arrangements to obtain the veteran's actual treatment 
records from Romeo F. Soto, M.D., including those dated from 1946 
to 1948.

3.  Make arrangements to obtain all documentation that was 
considered by the proper authorities in amending the veteran's 
death certificate to include malaria as a cause of his death.

4.  Thereafter, readjudicate the appellant's claim on appeal, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained.  If the 
decision with respect to this claim remains adverse to the 
appellant, she should be furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable period of time within which 
to respond thereto.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
VA notifies her.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



